                                             Case 18-64547-sms                       Doc 14     Filed 07/29/19 Entered 07/29/19 17:30:16                                   Desc
                                                                                                     Page 1 of 3
                                                                                       Form 1
                                                                                                                                                                                                            Page: 1-1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:     18-64547-SMS                                                                                                                   Trustee Name:        (300320) S. Gregory Hays
Case Name:      T-BIRD ENTERPRISES, LLC                                                                                                      Date Filed (f) or Converted (c): 08/30/2018 (f)
                                                                                                                                             § 341(a) Meeting Date:       10/02/2018
For Period Ending:      06/30/2019                                                                                                           Claims Bar Date: 04/18/2019

                                                    1                                                 2                             3                            4                      5                          6

                                            Asset Description                                      Petition/                Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                        Unscheduled           (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                    Values                Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                      and Other Costs)                                                             Remaining Assets

    1       Business Checking Account at SunTrust Bank, xxxxxx8076                                              0.00                              0.00                                              0.00                        FA

    2       Business Checking Account at SunTrust Bank, xxxxxx8076                                              0.00                              0.00                                              0.00                        FA

    3       A/R 90 days old or less. Face amount = $29,441.34. Doubtful/Uncollectible                      29,441.34                        29,441.34                                        3,843.62                    100.00
            accounts = $0.00.
    4       Other inventory or supplies: ????, 12/31/2017, Net Book Value: $0.00, Valuation                15,000.00                              0.00                                              0.00                        FA
            Method: Comparable sale
            Per Debtor representative at the 341 meeting, there is no remaining inventory. It
            was scheduled in error.

    4       Assets               Totals       (Excluding unknown values)                                  $44,441.34                       $29,441.34                                       $3,843.62                   $100.00



        Major Activities Affecting Case Closing:
                                       Trustee sent collection letters to customers with limited collection success due to various issues raised by customers. Additional recoveries are unlikely.


        Initial Projected Date Of Final Report (TFR):                       12/31/2020                                  Current Projected Date Of Final Report (TFR):                       12/31/2019


             07/29/2019                                                                                                   /s/S. Gregory Hays

                 Date                                                                                                     S. Gregory Hays
                                                Case 18-64547-sms        Doc 14           Filed 07/29/19 Entered 07/29/19 17:30:16                            Desc
                                                                                               Page 2 of 3
                                                                                 Form 2                                                                                                       Page: 2-1
                                                                 Cash Receipts And Disbursements Record
Case No.:                       18-64547-SMS                                                              Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      T-BIRD ENTERPRISES, LLC                                                   Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***9791                                                                Account #:                    ******9500 Checking
For Period Ending:              06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                          Separate Bond (if applicable): N/A

    1            2                                 3                                                  4                                              5                        6                    7

  Trans.    Check or                   Paid To / Received From                        Description of Transaction                 Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                             Tran. Code          $                        $

 01/31/19     {3}        Latimer Construction                        Invoice # 13188 paid in full.                               1121-000                   457.75                                         457.75

 01/31/19     {3}        Local Homes LLC                             Invoice # 12544,13313,13186,13189,12543 (SDL Homes)         1121-000                 2,741.39                                     3,199.14
                                                                     Paid in Full

 05/02/19     {3}        Connelly residential Services Inc           Invoice # 13190-1                                           1121-000                   644.48                                     3,843.62

                                                                        COLUMN TOTALS                                                                      3,843.62                  0.00              $3,843.62
                                                                                Less: Bank Transfers/CDs                                                       0.00                  0.00
                                                                        Subtotal                                                                           3,843.62                  0.00
                 true                                                           Less: Payments to Debtors                                                                            0.00

                                                                        NET Receipts / Disbursements                                                      $3,843.62                 $0.00




                                                                                                                                                                                                   false

{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                         Case 18-64547-sms   Doc 14        Filed 07/29/19 Entered 07/29/19 17:30:16                 Desc
                                                                                Page 3 of 3
                                                                        Form 2
                                                                                                                                                     Page: 2-2
                                                        Cash Receipts And Disbursements Record
Case No.:                  18-64547-SMS                                             Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 T-BIRD ENTERPRISES, LLC                                  Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***9791                                               Account #:                    ******9500 Checking
For Period Ending:         06/30/2019                                               Blanket Bond (per case limit): $30,203,000.00
                                                                                    Separate Bond (if applicable): N/A


                                        Net Receipts:          $3,843.62
                           Plus Gross Adjustments:                $0.00
                         Less Payments to Debtor:                 $0.00
                 Less Other Noncompensable Items:                 $0.00

                                          Net Estate:          $3,843.62




                                                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                               ******9500 Checking                              $3,843.62               $0.00         $3,843.62

                                                                                                                   $3,843.62                 $0.00      $3,843.62
